Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The limitations of previous claim 7 have been incorporated into claim 1 and the limitations of claim 6 have been incorporated into claim 19. Claims 6-7 were objected to as allowable if incorporated into any intervening claim in the action dated 09/21/2021. An updated search was performed and claim 19 examined as to the applicability of the limitations of previous claim 6 on its allowability. In consideration of the updated search and the significant correspondence between claims 1 and 19, claim 19 with the added limitations of claim 6 has been deemed allowable.
In particular, claim 1 requires that the outdoor unit has a sleeve capped by a sleeve cover, where the sleeve cover has an air conditioner control panel thereon. The claim also requires that the “outdoor unit” is not a traditional “outdoor unit”, but one which is partially inside and partially outside of the building whose air is being treated. While covers for outdoor units are known and it is also generally known to have some sort 
Regarding claim 12, the claim recites that the sleeve cover protrudes less into the space than the front cover did when the front cover was connected to the sleeve. The prior art does not sufficiently disclose or support a modification of Clark such that a cover of the outdoor unit portion is swapped out during installation. The claim requires that the front cover protrude into the space but then at the end of installation, the outdoor unit does not protrude into the space as much as it did with the front cover, so the effect of the front cover protrusion is negated or removed. Impermissible hindsight would be required to reconstruct the claimed invention from the prior art.
Regarding claim 19, the fresh air vent for selectively allowing outdoor air entrance is generally known within the art, but the claimed invention requires the vent to be on a sleeve cover which caps a sleeve of an outdoor unit which is partially indoors. This particular construction of an outdoor unit partially within and partially outside the indoor space is not .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30-15:30 Central Time, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCHYLER S SANKS/Examiner, Art Unit 3763